 



EXHIBIT 10.5
ACKNOWLEDGMENT TO
INVESTMENT FACILITIES AND
SERVICES AGREEMENT
This agreement among Continental Reinsurance Corporation International Limited
(“Participating Subsidiary”), CNA Financial Corporation (“CNA”) and Loews/CNA
Holdings Inc. (“Loews”) dated as of January 1, 2008, is an acknowledgment by a
Participating Subsidiary to the Investment Facilities and Services Agreement
dated as of January 1, 2006, as amended on January 1, 2007, among CNA, the
Participating Subsidiaries and Loews (which shall be referred to herein as the
“Agreement” and this acknowledgment shall be referred to herein as the
“Acknowledgment”). All capitalized terms which are not defined herein shall have
the same meaning as they have in the Agreement. The Acknowledgment shall
terminate without further action on the part of any party when Participating
Subsidiary is no longer a subsidiary of CNA and Loews has been notified in
writing of such change in status. Participating Subsidiary, CNA and Loews agree
to be bound by all of the terms of the Agreement except as stated otherwise in
this Acknowledgment. The Acknowledgment shall be effective as of January 1,
2008.
Upon reasonable notice, the Participating Subsidiary, or its designated
representative, including but not limited to any applicable regulatory
authority, shall have access at any reasonable time to inspect and audit the
billing statements of Loews that pertain to the services provided under the
Agreement, and it may make copies of any records pertaining thereto.
CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL LIMITED

         
By:
  /s/ Dennis R. Hemme    
 
 
 
   
Title:
  Senior Vice President and Treasurer       CNA FINANCIAL CORPORATION    
 
       
By:
  /s/ Lawrence J. Boysen    
 
 
 
   
Title:
  Senior Vice President and Controller       Loews/CNA Holdings Inc.    
 
       
By:
  /s/ Gary W. Garson    
 
 
 
   
Title:
  SVP    

 